Exhibit 10.1

 

Cimarex Energy Co.

 

Supplemental Savings Plan

 

Amended and Restated Effective: January 1, 2016

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I INTRODUCTION

1

 

 

 

1.1

Introduction and Purpose

1

 

 

 

ARTICLE II DEFINITIONS

2

 

 

 

2.1

Account(s)

2

 

 

 

2.2

Affiliated Company

2

 

 

 

2.3

Bonus Compensation Accounts

2

 

 

 

2.4

Bonus Compensation Credits

2

 

 

 

2.5

Benefit Distribution Date

2

 

 

 

2.6

Change in Control

2

 

 

 

2.7

Code

4

 

 

 

2.8

Committee

4

 

 

 

2.9

Company

4

 

 

 

2.10

Company Matching Contribution Accounts

5

 

 

 

2.11

Company Matching Contribution Credits

5

 

 

 

2.12

Compensation

5

 

 

 

2.13

Declining Balance Method

5

 

 

 

2.14

Deferral Election

5

 

 

 

2.15

Disability

5

 

 

 

2.16

Eligible Employee

5

 

 

 

2.17

ERISA

5

 

 

 

2.18

Excess Participant Deferral Accounts

6

 

 

 

2.19

Excess Participant Deferral Account Credits

6

 

 

 

2.20

401(k) Plan

6

 

 

 

2.21

Installment(s)

6

 

i

--------------------------------------------------------------------------------


 

2.22

Investment Funds

6

 

 

 

2.23

Participant

6

 

 

 

2.24

Participant Deferral Accounts

6

 

 

 

2.25

Participant Deferral Credits

7

 

 

 

2.26

Plan

7

 

 

 

2.27

Plan Year

7

 

 

 

2.28

Separation from Service

7

 

 

 

2.29

Valuation Date

8

 

 

 

2.30

Written or “in Writing”

8

 

 

 

2.31

Years of Service

8

 

 

 

ARTICLE III ELIGIBILITY AND PARTICIPATION

9

 

 

 

3.1

Eligibility to Participate

9

 

 

 

3.2

Change in Status as Eligible Employee

9

 

 

 

3.3

Cessation of Participation

9

 

 

 

ARTICLE IV DEFERRAL ELECTIONS

10

 

 

 

4.1

Establishment of Participant Accounts

10

 

 

 

4.2

Participant Deferral Credits

10

 

 

 

4.3

Deferral Election

10

 

 

 

4.4

Company Matching Contribution Credits

11

 

 

 

4.5

Absence of Election

11

 

 

 

4.6

Reduction of Deferral Election by Committee Action

11

 

 

 

4.7

Credits for Investment Earnings and Debits for Investment Losses

11

 

 

 

ARTICLE V VESTING

13

 

 

 

5.1

Vesting of Accounts

13

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI PAYMENT OF BENEFITS

14

 

 

 

6.1

Distribution of Benefits and Distribution Elections

14

 

 

 

6.2

Distribution Elections — Deferrals Elections Effective On and After January 1,
2016

14

 

 

 

6.3

Timing of Distributions - Benefit Distribution Date

14

 

 

 

6.4

Form of Distribution

15

 

 

 

6.5

Elections to Defer Beyond Original Distribution Commencement Date

15

 

 

 

6.6

Permitted Acceleration of Payment

16

 

 

 

6.7

Payment For Unforeseeable Emergency

17

 

 

 

6.8

Payment of Death Benefits

18

 

 

 

6.9

Change of Control

18

 

 

 

6.10

Valuation of Distributions

18

 

 

 

6.11

Timing of Distributions

19

 

 

 

ARTICLE VII AMENDMENT AND TERMINATION OF PLAN

20

 

 

 

7.1

Amendments Generally

20

 

 

 

7.2

Right to Terminate

20

 

 

 

ARTICLE VIII MISCELLANEOUS

21

 

 

 

8.1

Unfunded Plan

21

 

 

 

8.2

Nonguarantee of Employment

21

 

 

 

8.3

Nonalienation of Benefits

21

 

 

 

8.4

Taxes and Withholding

22

 

 

 

8.5

Applicable Law

22

 

 

 

8.6

Headings and Subheadings

22

 

 

 

8.7

Severability

22

 

 

 

8.8

Expenses

22

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX ADMINISTRATION OF THE PLAN

23

 

 

 

9.1

Powers and Duties of the Committee

23

 

 

 

9.2

Claims Procedure

23

 

iv

--------------------------------------------------------------------------------


 

ARTICLE I  INTRODUCTION

 

1.1                          Introduction and Purpose

 

The Cimarex Energy Co. Supplemental Savings  Plan (the “Plan”) was established
by Cimarex Energy Co. (the “Company”), originally effective October 1, 2002 for
the purpose of providing deferred compensation to a select group of management
or highly compensated employees who contribute materially to the continued
growth, development and future business success of the Company. The Plan was
previously amended and restated effective March 3, 2003 and January 1, 2009. 
The Plan is being amended and restated in its entirety, effective January 1,
2016 for amounts deferred for services performed on or after January 1, 2016. 
The provisions of the Plan as it existed prior to December 31, 2015 will
continue to apply to all deferrals made on amounts earned for services provided
prior to January 1, 2016 under the terms as it existed at that time.

 

The Plan is intended to constitute a nonqualified, unfunded plan for federal tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended from time to time (“ERISA”).  Further, this Plan is
intended to comply with Code Section 409A and is to be construed in accordance
Code Section 409A, the Code Section 409A Regulations, and such additional
regulatory and/or other guidance as may be issued by the Internal Revenue
Service (“IRS”) or the U.S. Department of Treasury (“Treasury”) from time to
time with respect to Code Section 409A.

 

Without affecting the validity of any other provision of the Plan, to the extent
that any Plan provision does not meet the requirements of Code Section 409A and
the Code Section 409A Regulations (including modifications and amendments
thereto), the Plan shall be construed and administered as necessary to comply
with such requirements until this Plan is appropriately amended to comply with
such requirements.

 

This Plan shall function solely as a “top-hat” plan within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.  Distributions required or
contemplated by this Plan or actions required to be taken under this Plan shall
not be construed as creating a trust of any kind or a fiduciary relationship
between the Company, any Affiliated Company, and any Participant, any
Participant’s designated beneficiary, or any other person.

 

This Plan is to be maintained according to the terms of this document and the
Committee or its designee shall have the sole authority to construe, interpret
and administer the Plan.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II DEFINITIONS

 

Wherever used in the Plan, the following terms have the meanings set forth
below, unless otherwise expressly provided:

 

2.1                               Account(s)

 

Account(s) means the separate recordkeeping accounts established for each
Participant comprised of the Participant Deferral Accounts, the Excess
Participant Deferral Accounts, Bonus Compensation Accounts and Company Matching
Contribution Accounts as further described in Article IV of the Plan.

 

2.2                               Affiliated Company

 

Affiliated Company means (i) any other corporation which is a member of the
controlled group of corporations which includes the Company, provided that in
applying Code Section 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b) and determining
trades or businesses under common control for purposes of Code Section 414(c) 50
percent (50%) is substituted for 80 percent (80%) each time used, and (ii) any
other entity in which the Company has a significant equity interest or owns a
substantial capital or profits interest.

 

2.3                               Bonus Compensation Accounts

 

Bonus Compensation Accounts mean the separate recordkeeping accounts established
by the Committee for in the name of each Participant in accordance with
Section 4.1 of the Plan.

 

2.4                               Bonus Compensation Credits

 

Bonus Compensation Credits means Compensation earned as a bonus under the terms
of a bonus program established by the Company (or Affiliated Company) and
communicated as bonus compensation to an Eligible Employee, which the Eligible
Employee has elected to defer to the Plan, pursuant to Section 4.2 of the Plan.

 

2.5                               Benefit Distribution Date

 

Benefit Distribution Date means the specific distribution date elected by the
Participant as described in Section 6.3 of the Plan.

 

2.6                               Change in Control

 

Change in Control means the occurrence of any of the following events described
below.  Whether a Change in Control has occurred shall be objectively
determinable and not subject to the discretion of the Committee, the board of
directors or any other person.  In all events, a transaction shall be deemed to
constitute a Change in Control only to the extent consistent with the
requirements of Code Section 409A.

 

2

--------------------------------------------------------------------------------


 

(a)                                 Change in Ownership of the Company.  The
acquisition by any person, entity or group of stock of the Company that,
together with the stock already held by such person, entity or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; provided that if any one person, entity or group is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person, entity or group shall not be considered to cause a change in
ownership of the Company under this Section, or a change in effective control of
the Company under subsection (b) below.  An increase in the percentage of stock
owned by any person, entity or group, as a result of a transaction in which the
Company acquires its stock in exchange for property shall be treated as an
acquisition of stock for purposes of this Section.  This Section shall only
apply when there is a transfer of Company stock (or issuance of Company stock)
and stock of the Company remains outstanding after the transaction.

 

(b)                                 Change in Effective Control of the Company. 
During any 12-month period, (i) the acquisition by any person, entity or group
of stock of the Company that constitutes 30% or more of the total voting power
of the stock of the Company, or (ii) a majority of the members of the board of
directors is replaced by directors whose appointment or election is not endorsed
by a majority of the members of the board of directors as constituted prior to
the date of such appointment or election; provided that if any person, entity or
group is considered to effectively control the Company within the meaning of
this Section, the acquisition of additional control of the Company shall not be
considered to cause a change in effective control of the Company under this
Section, or a change in ownership of the Company under subsection (a).

 

(c)                                  Change in Ownership of a Substantial
Portion of the Company’s Assets.  During any 12-month period, the acquisition by
any person, entity or group of assets of the Company that have a total gross
fair market value equal to more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition.  For
purposes of this Section, “gross fair market value” means the value of the
Company’s total assets or the value of the assets being disposed of, determined
without regard to any associated liabilities.  Notwithstanding the foregoing, a
Change in Control shall not occur under this Section where there is a transfer
of assets to an entity that is controlled by the shareholders of the Company
immediately after the transfer, including:

 

(i)                                     a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock;

 

(ii)                                  an entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company;

 

(iii)                               a person, entity or group that owns,
directly or indirectly, 50% or more of the total value or voting power of all of
the outstanding stock of the Company; or

 

(iv)                              an entity, at least 50% of the total value or
voting power of which is owned, directly or indirectly, by a person, entity or
group described above in subparagraph (3).

 

3

--------------------------------------------------------------------------------


 

(d)                                 For purposes of Section 2.6, the following
rules shall apply:

 

(i)                                     Persons or entities shall not be
considered to be acting as a group solely because they purchase or own stock of
the Company at the same time, or as a result of the same public offering. 
However, persons or entities shall be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.  If a
person or entity owns stock of the Company and stock of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company, such shareholder shall be
considered to be acting as a group only with other shareholders of the Company
prior to the transaction and not with respect to the shareholder’s ownership
interest in the other corporation.

 

(ii)                                  Stock ownership shall be determined in
accordance with Code Section 318(a).  Stock underlying a vested option shall be
considered to be owned by the individual who holds the vested option (and stock
underlying an unvested option shall not be considered to be owned by the
individual who holds the unvested option).  For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined in Treas. Reg. sections 1.83-3(b) and (j)), the
stock underlying the option shall not be treated as owned by the individual who
holds the option.

 

2.7                               Code

 

Code means the Internal Revenue Code of 1986, as amended.  Where reference is
made to “Code Section 409A Regulations,” this is intended to refer to Treasury
Regulation Sections 1.409A-1 through —6, as such regulations may be modified,
amended or supplemented by the Treasury from time to time.

 

2.8                               Committee

 

Committee means a group of management employees appointed by the Board of
Directors who shall constitute the administrative committee for this Plan.  The
Committee shall administer the Plan in accordance with its terms and purposes.

 

2.9                               Company

 

Company means Cimarex Energy Co, a Delaware corporation.

 

4

--------------------------------------------------------------------------------


 

2.10                        Company Matching Contribution Accounts

 

Company Matching Contribution Accounts mean the separate recordkeeping accounts
established by the Committee in the name of each Participant to hold Company
Matching Contribution Credits, in accordance with Section 4.1 of the Plan.

 

2.11                        Company Matching Contribution Credits

 

Company Matching Contribution Credits mean the amounts, if any, credited to a
Participant’s Company Matching Contribution Accounts, as provided in Section 4.
of the Plan.

 

2.12                        Compensation

 

Compensation has the same meaning as defined in the 401(k) Plan, but without
giving effect to the limit on compensation imposed by Code Section 401(a)(17).

 

2.13                        Declining Balance Method

 

Declining Balance Method means the method for calculating each installment
payment by dividing the value of the Participant’s Accounts on the Valuation
Date of each distribution by the number of installment payments remaining to be
made, in accordance with rules established by the Committee.

 

2.14                        Deferral Election

 

Deferral Election means the Written salary reduction agreement entered into by
an Eligible Employee and the Committee pursuant to this Plan and which is made
on a form and manner described in Section 4.3 of the Plan.

 

2.15                        Disability

 

Disability has the meaning of “Total and Permanent Disability” under the
Company’s Long Term Disability Plan and is also determined by reason of any
medical or physical impairment which can be expected to result in death or to
last for a continuous period of at least 12 months, as determined by the
Committee.

 

2.16                        Eligible Employee

 

Eligible Employee means an employee of the Company or an Affiliated Company who
is in a select group of management and other highly compensated employees of the
Company or an Affiliate Company and who is designated and approved by the
Company.

 

2.17                        ERISA

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

5

--------------------------------------------------------------------------------


 

2.18                        Excess Participant Deferral Accounts

 

Excess Participant Deferral Accounts mean the separate recordkeeping accounts
established by the Committee in the name of each Participant in accordance with
Section 4.1 of the Plan.

 

2.19                        Excess Participant Deferral Account Credits

 

Excess Participant Deferral Account Credits mean the amounts credited to an
Excess Participant Deferral Account in accordance with the Participant’s
election pursuant to Section 4.2 of the Plan.  Excess Participant Deferral
Account Credits are any amount of his or her Elective Contributions that would
otherwise have been made to the 401(k) Plan pursuant to his or her election
under the 401(k) Plan and that the Participant is prohibited from contributing
to the 401(k) Plan due operation of the limits of the Code Sections 401(k),
401(a)(17), 402(g), 414(v) or 415.  The amount deferred for any Plan Year as an
Excess Participant Deferral Account Credit may not exceed the dollar limitation
on elective deferrals under Code Section 402(g) in effect on January 1 of the
calendar year of the deferral.

 

2.20                        401(k) Plan

 

401(k) Plan means the Cimarex Energy Co. 401(k) Savings Plan, as in existence
from time to time.

 

2.21                        Installment(s)

 

Installment(s) means an entitlement to a series of payments over a stated period
of time.  For purposes of the subsequent deferral rules under Code Section 409A
and the regulations thereunder, the right to a series of Installments will be
treated as the entitlement to a single payment.

 

2.22                        Investment Funds

 

Investment Funds means one or more notional investment alternatives made
available under the Plan by the Company for designation by Participants under
the Plan for purposes of determining investment earnings and losses.

 

2.23                        Participant

 

Participant means any present or former Eligible Employee who has become a
Participant in the Plan in accordance with the provisions of Article III and who
continues to have an Account balance under the Plan or whose beneficiary has
such an Account balance.

 

2.24                        Participant Deferral Accounts

 

Participant Deferral Accounts mean the separate recordkeeping accounts
established by the Committee for in the name of each Participant in accordance
with Section 4.1 of the Plan.

 

6

--------------------------------------------------------------------------------


 

2.25                        Participant Deferral Credits

 

Participant Deferral Credits mean the amounts credited to a Participant’s
Deferral Accounts of Compensation in accordance with the Participant’s election
pursuant to Section 4.2 of the Plan.

 

2.26                        Plan

 

Plan means the Cimarex Energy Co. Supplemental Savings Plan, as set forth in
this document and as amended from time to time.

 

2.27                        Plan Year

 

Plan Year means the calendar year, the twelve-month period beginning each
January 1 and ending on December 31.

 

2.28                        Separation from Service

 

Separation from Service in general means a termination of an employee’s
employment with his or her employer by reason of the employee’s death,
retirement or otherwise.  However, for purposes of the Plan, an employee’s
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the employer under an applicable
statute or by contract.  For these purposes, a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
employee will return to perform services for the employer.  If the period of
leave exceeds six months and the individual does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.  Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where such impairment causes the employee to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence may
be substituted for such six-month period.

 

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months).  Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated
employees have been treated consistently, and whether the employee is permitted,
and

 

7

--------------------------------------------------------------------------------


 

realistically available, to perform services for other employers in the same
line of business.  An employee is presumed to have separated from service where
the level of bona fide services performed decreases to a level equal to 20
percent or less of the average level of services performed by the employee
during the immediately preceding 36-month period.  An employee will be presumed
not to have separated from service where the level of bona fide services
performed continues at a level that is 50 percent or more of the average level
of service performed by the employee during the immediately preceding 36-month
period. No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period.  The presumption is rebuttable by demonstrating that
the employer and the employee reasonably anticipated that as of a certain date
the level of bona fide services would be reduced permanently to a level less
than or equal to 20 percent of the average level of bona fide services provided
during the immediately preceding 36-month period or full period of services
provided to the employer if the employee has been providing services to the
employer for a period of less than 36 months (or that the level of bona fide
services would not be so reduced).  \

 

The definition of Separation from Service as set forth above shall be
interpreted in a manner consistent with the applicable definition as set out in
the Code Section 409A Regulations, including any modifications or amendments to
such regulations.

 

2.29                        Valuation Date

 

Valuation Date means each day the New York Stock Exchange is open for trading.

 

2.30                        Written or “in Writing”

 

Written or in Writing means, with respect to any documentation of an election or
other action by a Participant or by the Committee, that such documentation be
either in paper or, as permitted by the Committee, in electronic form; provided,
however, that such documentation must be adequate to establish a right that is
enforceable under applicable law.

 

2.31                        Years of Service

 

Years of Service means the Participant’s Years of Service as determined under
the 401(k) Plan.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III ELIGIBILITY AND PARTICIPATION

 

3.1                               Eligibility to Participate

 

Any Eligible Employee shall be eligible to become a Participant in this Plan, as
described in Article IV, subject to the approval of the Committee.

 

3.2                               Change in Status as Eligible Employee

 

An Eligible Employee who ceases to satisfy the requirements of eligibility shall
continue Deferral Elections only for the calendar year in which such change in
status occurred. The Committee shall have complete discretion to exclude one or
more individuals from Participant status for one or more Plan Years as the
Committee deems appropriate.

 

3.3                               Cessation of Participation

 

(a)                                 A Participant shall cease active
participation in the Plan upon the occurrence of his or her Separation from
Service, death or Disability.  In addition, a Participant shall cease active
participation in the Plan with respect to future Plan Years if such Participant
no longer qualifies as an Eligible Employee.

 

(b)                                 A Participant who receives a hardship
withdrawal from a plan that is intended to be tax-qualified under Code
Section 401(k) and that is sponsored by the Company or any Affiliated Company
shall, to the extent required under the terms of the plan making such
distribution requires a suspension of employee contributions under this Plan,
have his or her Deferral Election then in effect under this Plan cancelled
immediately, consistent with the requirements of the Code Section 409A
Regulations.  Similarly, in the event a distribution is made to a Participant
under this Plan by reason of the Participant’s unforeseeable emergency, such
Participant’s Deferral Election under this Plan shall also be cancelled.  A
Participant whose Deferral Elections are cancelled pursuant to this subsection
shall be eligible to complete a new Deferral Election for a subsequent Plan Year
consistent with this Plan’s requirements regarding the timing of initial
Deferral Elections; and provided, further, that any such new Deferral Election
shall not become effective until the end of the required suspension period.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV DEFERRAL ELECTIONS

 

4.1                               Establishment of Participant Accounts

 

The Company shall establish and maintain on its books and records an Account
with several subaccounts in the name of each Participant to record:

 

(a)                                 amounts of Participant Deferral Credits on
the Participant’s behalf pursuant Section 4.2 of the Plan;

 

(b)                                 amounts of Excess Participant Deferral
Credits on the Participant’s behalf pursuant to Section 4.2 of the Plan;

 

(c)                                  amounts of Bonus Compensation Credits on
the Participant’s behalf pursuant to Section 4.2 of the Plan;

 

(d)                                 amounts of Company Matching Contribution
Credits on the Participant’s behalf pursuant to Section 4.4 of the Plan;

 

(e)                                  credits or debits for investment earnings
or losses pursuant to Section 4.7 of the Plan; and

 

(f)                                   payments of benefits to the Participant or
the Participant’s beneficiary pursuant to  Article VI of the Plan.

 

4.2                               Participant Deferral Credits

 

(a)                                 A Participant may complete separate Deferral
Election agreements as described in Section 4.3 of the Plan, as applicable, to
reduce up to 50% of his or her Compensation and 100% of Compensation earned as a
bonus.

 

(b)                                 The total percentage of a Participant’s
non-bonus Compensation that may be deferred for any Plan Year as either
Participant Deferral Credits plus Excess Participant Deferral Credits may not
exceed 50% of non-bonus Compensation.

 

(c)                                  The Committee will credit all deferred
amounts to the Participant’s respective deferral Accounts.

 

4.3                               Deferral Election

 

A Participant may defer such Compensation in a given calendar year, upon the
completion of a Deferral Election, based on elections made in a manner
prescribed by the Committee as follows:

 

10

--------------------------------------------------------------------------------


 

(a)                                 An Eligible Employee must complete a
Deferral Election prior to the close of the taxable year preceding the year in
which such Compensation is earned.

 

(b)                                 Subject to the provisions of Section 3.3(b),
the rate of deferral elected for a Plan Year will be irrevocable for that Plan
Year at the time required under Code Section 409A.

 

(c)                                  Deferral Elections must be made for each
Plan Year in order to defer Bonus Compensation Credits, Participant Deferral
Credits and Excess Participant Deferral Account Credits.

 

(d)                                 Any Deferral Election must be in Writing.

 

4.4                               Company Matching Contribution Credits

 

The Company reserves the right to make Company Matching Contribution Credits
equal to 100% of the Excess Participant Deferrals up to a maximum of 7% of
Compensation.  The total Company Matching Contribution Credits for any Plan Year
shall not exceed 100% of the Participant’s total deferral contributions, but not
more than 7% of the Participant’s Compensation.  In addition, the Company may,
in its sole discretion, make a Company Matching Contribution Credit to any
Participant in any amount that the Company determines.  The total amount of any
Company Matching Contribution Credit shall not exceed the Code
Section 402(g) limit for any calendar year.

 

4.5                               Absence of Election

 

In the event that a Deferral Election is not made for any Plan Year, no amounts
will be deferred under the Plan and Compensation will be paid to Eligible
Employees according to the Company’s normal payroll practices.

 

4.6                               Reduction of Deferral Election by Committee
Action

 

The Committee shall have the authority to limit the amount of any Participant’s
Deferral Election to the extent the Committee determines that such limitation is
necessary or appropriate for purposes of complying with applicable withholding
requirements or other Plan percentage limitations, which Committee action shall
be taken prior to the date the Deferral Election becomes effective, and shall be
documented in Writing and notice provided to the Participant.

 

4.7                               Credits for Investment Earnings and Debits for
Investment Losses

 

(a)                                 All amounts credited to a Participant’s
Account shall be credited with amounts of investment earnings or debited with
amounts of investment losses that correspond to the total investment return
earned by the Investment Fund or combination of Investment Funds designated in
advance by the Participant for these purposes.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The designation of one or more Investment
Funds by a Participant under this Section of the Plan shall be used solely to
measure the amounts of investment earnings or losses that will be credited or
debited to the Participant’s Account on the Company’s books and records, and the
Company shall not be required under the Plan to establish any account in the
Investment Funds or to purchase any Investment Fund shares on the Participant’s
behalf.

 

(c)                                  The designation by a Participant of any
Investment Funds under this Section of the Plan shall be made in accordance with
rules and procedures established by the Committee.

 

(d)                                 The Investment Funds are valued each day the
New York Stock Exchange is open for trading.

 

(e)                                  A Participant may elect to revise the
investment options with respect to existing Account allocations or future
contributions pursuant to the Deferral Election at any time (subject to any
Investment Fund limitation) by notification to the Committee in the prescribed
manner, including through notification to the Plans’ recordkeeper. The
Committee, however, retains the right to review and restrict transfer rights at
any time.

 

(f)                                   If a Participant fails to make a proper
designation, then his or her Accounts shall be deemed to be invested in the
Investment Fund(s) designated by the Committee from time to time for this
purpose at the Committee’s discretion.  This investment option can be changed by
the Committee from time to time at the Committee’s discretion.

 

(g)                                  The Committee may change the available
Investment Funds at any time.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V VESTING

 

5.1       Vesting of  Accounts

 

Participants will be 100% vested in Participant Deferral Credits, Excess
Participant Deferral Credits and Bonus Compensation Credits (and any related
earnings on each type of credit) at any time.  Participants shall vest in
Company Matching Contribution Credits (and earnings) in accordance with the
following schedule:

 

Years of Service

 

Vested Percentage

 

Fewer than 1

 

0

%

1

 

25

%

2

 

50

%

3

 

75

%

4

 

100

%

 

For purposes of Section 5.1, terms shall have the same meaning as defined in the
401(k) Plan.

 

A Participant shall be 100% vested in his or her Deferral Account attributable
to any Company Matching Contributions Credits (and earnings) upon the occurrence
of one of the following, prior to the Participant’s Separation from Service:

 

(a)                                 Death of the Participant;

 

(b)                                 Disability; or

 

(c)                                  Change in Control.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VI PAYMENT OF BENEFITS

 

6.1                               Distribution of Benefits and Distribution
Elections

 

A Participant shall receive payment of benefits in the form and manner as
described in this Article VI, taking into account such elections as are
permitted hereunder.

 

6.2                               Distribution Elections — Deferrals Elections
Effective On and After January 1, 2016

 

(a)                                       For Deferral Elections initially
effective for Plan Years beginning on and after January 1, 2016, a Participant
shall elect in Writing a time and form of distribution for deferrals
attributable to his or her Deferral Elections for that Plan Year.  The Deferral
Election will be applied to all of his or her Account(s) for the Plan Year
(including his or her Company Matching Contribution Account, if any) and
completed on such election form and at the time and in the manner established by
the Committee for these purposes in accordance with the timing provisions of
Section 4.3.

 

(b)                                 If the Participant does not elect to defer
Bonus Compensation Credits, Participant Deferral Credits and Excess Participant
Deferral Account Credits for any year, he or she may complete a Deferral
Election to elect the time and or form of payment of any Company Matching
Contribution Credits for that year.  Absent any Deferral Election, the payment
of any Company Matching Contribution Credits shall be paid in accordance with
the terms of Sections 6.3(b) and 6.4(b).

 

6.3                               Timing of Distributions - Benefit Distribution
Date

 

(a)                                 As part of the Deferral Election for a Plan
Year beginning on and after January 1, 2016, the Participant shall elect the
time of payment for all deferred Compensation (Participant Deferral Credits,
Excess Participant Deferral Credits, Bonus Compensation Credits and vested
Company Matching Contribution Credits and all associated earnings) for that Plan
Year.  The Participant may make his or her election for all of the Accounts for
that Plan Year, in accordance with one of the following options:

 

(1)                                 As soon as administratively practical
following the six month anniversary of Separation from Service from the Company
and all Affiliated Companies, or

 

(2)                                 As soon as administratively practical
following the a specific date which occurs no earlier than at least two years
from the end of the calendar year in which the deferred Compensation is
credited.

 

(b)                                 In the event a Participant fails to make a
distribution election, Section 6.3(a)(1) of the Plan shall apply.

 

14

--------------------------------------------------------------------------------


 

(c)                                  The time of distribution elected under this
Section may be revised, with the consent of the Committee pursuant to
Section 6.5, below.

 

(d)                                 The terms of the Plan as in effect prior to
January 1, 2016 shall govern the time of distribution of a Participant’s
Account(s) attributable to deferrals for Plan Years beginning prior to
January 1, 2016.

 

6.4                               Form of Distribution

 

(a)                                 As part of the Deferral Election for a Plan
Year beginning on and after January 1, 2016, the Participant shall elect the
form of payment for all deferred Compensation (Participant Deferral Credits,
Excess Participant Deferral Credits, Bonus Compensation Credits and vested
Company Matching Contribution Credits and all associated earnings) for that Plan
Year.  The Participant may make his or her election for all of the Accounts for
that Plan Year, in accordance with one of the following options:

 

(1)                                 A single lump sum payment, or

 

(2)                                 Annual declining balance installments, with
an elected installment term of between 2 and 10 years.

 

(b)                                 In the event a Participant fails to make an
election, Section 6.4(a)(1) of the Plan shall automatically apply.

 

(c)                                  The benefit form of distribution elected
under this Section may be revised, with the consent of the Committee pursuant to
Section 6.5, below.

 

(d)                                 The terms of the Plan as in effect prior to
January 1, 2016 shall govern the time of distribution of a Participant’s
Account(s) attributable to deferrals for Plan Years beginning prior to
January 1, 2016.

 

6.5                                                       Elections to Defer
Beyond Original Distribution Commencement Date.

 

With respect to all deferred Compensation under the Plan for Plan Years
beginning on or after January 1, 2016, a Participant may elect in Writing to
change the Timing of Distribution - Benefit Distribution Date and/or the Form of
Distribution initially elected (a “revised election”), if the following
requirements are met:

 

(a)                                 The revised election shall not take effect
for at least twelve (12) months after the date of such revised election;

 

(b)                                 The first payment with respect to such
revised election shall not be made until at least five (5) years after the date
on which distribution would have otherwise begun; provided that earlier
distribution may be made in the event of the Participant’s death;

 

15

--------------------------------------------------------------------------------


 

(c)                                  If applicable, the revised election shall
be made at least twelve (12) months prior to a scheduled Benefit Distribution
Date;

 

(d)                                 In no event shall a Participant be permitted
to change the time of any distribution in any manner that would accelerate the
payment of a Plan benefit in violation of Code Section 409A and the Code
Section 409A Regulations. and

 

(e)                                  The terms of the Plan as in effect prior to
January 1, 2016 shall govern the time of distribution of a Participant’s
Accounts(s) attributable to deferrals for Plan Years beginning prior to
January 1, 2016.

 

6.6                               Permitted Acceleration of Payment

 

Notwithstanding the Participant’s elected time and form of distribution pursuant
to Article VI, the time or schedule of a payment shall be accelerated in the
following circumstances (but only to the extent permitted under the Code
Section 409A Regulations):

 

(a)                                 Payment shall be made to the extent
necessary to comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B)) that meets the requirements of the Company’s domestic
relations order procedures applicable to nonqualified plans, if such payment is
made to an individual other than the Participant.

 

(b)                                 Payment shall be made to the extent
necessary to comply with an ethics agreement with the Federal government or to
the extent reasonably necessary to avoid the violation of an applicable federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his or her position in which
the Participant would otherwise not be able to participate under an applicable
rule).

 

(c)                                  Payment of a Participant’s entire Account
may be made in the form of a lump sum payment of amounts deferred under the Plan
that do not exceed a specified amount, provided any action by the Company
causing such lump sum payment to be made to a Participant is evidenced in
Written form and executed by an authorized officer of the Company no later than
the date such lump sum payment is made, and provided that such lump sum payment
results in the termination and liquidation of the entirety of the Participant’s
Account under the Plan, and his or her deferred compensation benefits under all
other agreements, methods, programs, or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Section 1.409A-1(c)(2) of the Code
Section 409A Regulations; and provided further that the total payment to the
Participant (under the Plan and all other arrangements treated as a single

 

16

--------------------------------------------------------------------------------


 

                                                nonqualified deferred
compensation plan) is not in excess of the applicable dollar amount under Code
Section 402(g)(1)(B).

 

(d)                                 Payment is permitted to the extent necessary
to satisfy any applicable federal, state and local income tax withholding and
federal payroll withholding requirements pursuant to provisions of Code
Section 409A and the regulations thereunder, related to benefits provided in the
Plan.

 

(e)                                  Payment of a Participant’s entire Account
may be made in the event of the failure of the Plan (or failure of any other
plan required to be aggregated with the Plan pursuant to regulations published
under Code Section 409A) to meet the requirements of Code Section 409A.

 

6.7                               Payment For Unforeseeable Emergency

 

A Participant who incurs an unforeseeable emergency may apply to the Committee
for an immediate distribution from his or her vested Account balance in an
amount necessary to satisfy such financial hardship and the tax liability
attributable to such distribution, subject to the rules set forth below.

 

(a)                                 An unforeseeable emergency will be deemed to
have occurred if the Participant undergoes a severe financial hardship resulting
from an illness or accident of the Participant or his or her spouse, the
Participant’s beneficiary, or his or her dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B));
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the employee.   In addition, the need to pay for the
funeral expenses of a spouse, a beneficiary, or a dependent may also constitute
an unforeseeable emergency.

 

(b)                                 A distribution on account of unforeseeable
emergency may not be made to a Participant to the extent that such emergency is
or may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the plan.

 

(c)                                  Distributions because of an unforeseeable
emergency must be limited to the amount reasonably necessary to satisfy the
emergency need (which may include amounts necessary to pay any federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the distribution).  Determinations of amounts reasonably necessary to
satisfy the emergency need must take into account any additional Compensation
that is available by reason of the cancellation of the Participant’s deferral

 

17

--------------------------------------------------------------------------------


 

                                                election upon a payment due to
an unforeseeable emergency, which cancellation shall be implemented to the
extent permitted or required under the Code Section 409A Regulations, and to the
extent required under the Plan.

 

(d)                                 In the event a Participant requests, and the
Committee approves, a payment pursuant to this Section, the Participant’s
Deferral Election shall be cancelled.  In the event that any credit is made for
employer matching contributions pursuant to applicable provisions of the Plan,
such credits (together with any investment results) shall be removed from the
Participant’s Account.

 

6.8                               Payment of Death Benefits

 

(a)                                 Each Participant shall designate a
beneficiary on the proper beneficiary form as prescribed by the Committee to
receive his or her Accounts in the event of death. If a Participant dies with a
balance credited to his or her Accounts, such balance shall be paid to the
applicable beneficiary or beneficiaries in a single lump sum promptly following
the Participant’s death.

 

(b)                                 Any distributions pursuant to this
Section will occur following the date of death and receipt by the Company of
acceptable proof of the Participant’s death and approval by the Committee.

 

(c)                                  Notwithstanding the above, if no
beneficiary designation is on file with the Company at the time of death of the
Participant or such designation is not effective for any reason then the
designated beneficiary to receive such benefits shall be the participant’s
estate.

 

All decisions made by the Committee in good faith and based upon affidavit or
other evidence satisfactory to the Committee regarding questions of fact in the
determination of the identity of such beneficiary(ies) shall be conclusive and
binding upon all parties, and payment made in accordance therewith shall satisfy
all liability hereunder.

 

6.9                               Change of Control

 

Upon the occurrence of a Change of Control, the entire value of his or her
Account shall be distributed to the Participant in a single lump sum.

 

6.10                        Valuation of Distributions

 

The benefit amount of a Participant’s Account to be distributed pursuant to this
Article VI shall be based on the value of such Account on any Valuation Date
after instructions are received in good order by the Committee.

 

18

--------------------------------------------------------------------------------


 

6.11                        Timing of Distributions

 

Distributions made pursuant to this Article VI shall be made at the following
times:

 

(a)                                 Specific Date - Any distribution made in
accordance with a specific date shall be made as soon as administratively
feasible following the elected specific date, but no later than the end of the
calendar year containing the date or, if later, the 15th day of the third
calendar month following the specified date.

 

(b)                                 Event — Any distribution made in accordance
with an event in this Article VI shall be made as soon as administratively
feasible following the event, but no later than 90 days following the date the
benefit is payable under this Article VI.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VII  AMENDMENT AND TERMINATION OF PLAN

 

7.1                               Amendments Generally

 

The Company reserves the right to amend the Plan at any time. No amendment,
however, may reduce the amount credited to Accounts at the time of the
amendment’s adoption, except as may otherwise be required by law or necessary or
desirable to comply with the requirements of Code Section 409A.  Without
limiting the generality of the foregoing, the Committee may amend the Plan to
impose such restrictions upon the timing, filing and effectiveness of Deferral
Elections, the investment procedures and investment alternatives available under
the Plan and the distribution provisions of Article VI which the Committee deems
appropriate or advisable in order to avoid the current income taxation of
amounts deferred under the Plan which might otherwise occur as a result of
changes to the tax laws and regulations governing deferred compensation
arrangements such as the Plan and may also, in such event, cease further
deferrals under the Plan.

 

7.2                               Right to Terminate

 

The Company may terminate the Plan at any time in whole or in part.

 

(a)                                 Except for such modifications, limitations
or restrictions as may otherwise be required to avoid current income taxation or
other adverse tax consequences as a result of changes to the tax laws and
regulations applicable to the Plan, no such plan amendment or plan termination
authorized by the Committee shall adversely affect the benefits accrued to date
under the Plan or otherwise reduce the then outstanding balances credited to
Accounts or otherwise adversely affect the distribution provisions in effect for
those Accounts, and all amounts deferred prior to the date of any such plan
amendment or termination shall, subject to the foregoing exception, continue to
become due and payable in accordance with the distribution provisions of
Article VI as in effect immediately prior to such amendment or termination. 
Termination of the Plan shall not serve to reduce the amount credited to an
Account at the time of termination.

 

(b)                                 Notwithstanding the above, the Company may
terminate the Plan and distribute the Participant’s credited accounts in the
form of a single lump sum. Such a Plan termination may occur only if the
termination is consistent with the requirements of Code Section 409A and the
Code Section 409A Regulations.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VIII MISCELLANEOUS

 

8.1                               Unfunded Plan

 

This Plan is an unfunded deferred compensation arrangement for Eligible
Employees. While it is the intention of the Company that this Plan shall be
unfunded for federal tax purposes and for purposes of Title I of ERISA, the
Company may establish a grantor trust to satisfy part or all of its Plan payment
obligations so long as the Plan remains unfunded for federal tax purposes and
for purposes of Title I of ERISA. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company (or any Affiliated
Company) and any employee or other person. To the extent any person acquires a
right to receive a payment from the Company (or any Affiliated Company) under
the Plan, such right shall be no greater than that of an unsecured general
creditor of the Company (or applicable Affiliated Company employing the
individual).

 

8.2                               Nonguarantee of Employment

 

Nothing contained in the Plan shall be construed as a contract of employment
between the Company (or any Affiliated Company) and any Participant, or as a
right of any Participant to be continued in the employment of the Company (or
any Affiliated Company, or as a limitation of the right of the Company (or any
Affiliated Company) to discharge any Participant with or without cause.

 

8.3                               Nonalienation of Benefits

 

(a)                                 Except as provided in Section 6.6(a) and as
may be required by law, benefits payable under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution, or levy of any kind, whether
voluntary or involuntary. Any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, charge or otherwise dispose of any right to benefits
under the Plan shall be void. The Company and the Affiliated Companies shall not
in any manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits under the Plan.

 

(b)                                 Notwithstanding Section 8.3(a) of the Plan,
if a Participant is indebted to the Company (or an Affiliated Company) at any
time when payments are to be made by the Company (or an Affiliated Company) to
the Participant under the provisions of the Plan, the Company or the Affiliated
Company, as applicable, shall have the right to reduce the amount of payment to
be made to the Participant (or the Participant’s beneficiary) to the extent of
such indebtedness and to the extent provided in Code Section 409A and the Code
Section 409A Regulations. Any election by the Company or an Affiliated Company
not to reduce such payment shall not constitute a waiver of its claim for such
indebtedness.

 

21

--------------------------------------------------------------------------------


 

8.4                               Taxes and Withholding

 

For each Plan Year in which the Participant defers a portion of Compensation
under this Plan or upon the lapse in substantial risk of forfeiture determined
in  Article V, the Company (or Affiliated Company) will withhold from the
Participant’s non-deferred Compensation the Participant’s share of FICA and
other employment taxes to the extent applicable.  For the avoidance of doubt,
the Company and the Affiliated Companies are not required to provide any
“gross-up” payment to the extent the desired tax treatment of amounts deferred
under the Plan is not realized.

 

8.5                               Applicable Law

 

This Plan shall be construed and enforced in accordance with the laws of the
state of Delaware.

 

8.6                               Headings and Subheadings

 

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions.

 

8.7                               Severability

 

The invalidity and unenforceability of any particular provision of this plan
shall not affect any other provision and the Plan shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

 

8.8                               Expenses

 

In addition to the expenses and costs that may be charged against Participants’
Accounts pursuant to other provisions of the Plan, each Participant’s Account
may be charged with its allocable share of all other costs and expenses incurred
in the operation and administration of the Plan, except to the extent that the
Company elects in its sole discretion to pay all or a portion of those costs and
expenses.

 

22

--------------------------------------------------------------------------------


 

ARTICLE IX ADMINISTRATION OF THE PLAN

 

9.1                               Powers and Duties of the Committee

 

The Committee will be responsible for the administration of the Plan. The
Committee shall have full responsibility to represent the Company and the
Participants in all things it may deem necessary for the proper administration
of the Plan. Subject to the terms of the Plan, the decision of the Committee
upon any question of fact, interpretation, definition or procedures relating to
the administration of the Plan shall be conclusive. The responsibilities of the
Committee shall include, but not be limited to, the following:

 

(a)                                 Verifying all procedures by which payments
to Participants and their beneficiaries are authorized.

 

(b)                                 Interpreting the provisions of the Plan in
all particulars.

 

(c)                                  Establishing and publishing rules and
regulations for carrying out the Plan.

 

(d)                                 Preparing an individual record for each
Participant in the Plan, which shall be available for examination by such
Participant, or authorized persons.

 

(e)                                  Reviewing and answering any denied claim
for benefits that has been appealed to the Committee under the provisions of
this Article.

 

9.2                               Claims Procedure

 

(a)                                 Filing of Claim. Any Participant or
beneficiary under the Plan may file a written claim for a Plan benefit with the
Committee or with a person named by the Committee to receive claims under the
Plan.

 

(b)                                 Notice of Denial of Claim. In the event of a
denial or limitation of any benefit or payment due to or requested by any
Participant or beneficiary under the Plan (“claimant”), the claimant shall be
given a Written notification, including electronic communication, containing
specific reasons for the denial or limitation of the benefit. The Written
notification shall contain specific reference to the pertinent Plan provisions
on which the denial or limitation of the benefit is based. In addition, it shall
contain a description of any other material or information necessary for the
claimant to perfect a claim, and an explanation of why such material or
information is necessary. The notification shall further provide appropriate
information as to the steps to be taken if the claimant wishes to appeal the
denial or limitation of benefit and submit a claim for review. This Written
notification shall be given to a claimant within 90 days after receipt of the
claim by the Committee unless special circumstances require an extension of time
for process of the claim. If such an extension of time for processing is
required, Written notice of the extension shall be furnished to the claimant
prior to the

 

23

--------------------------------------------------------------------------------


 

                                                termination of said 90-day
period, and such notice shall indicate the special circumstances which make the
postponement appropriate.

 

(c)                                  Right of Review. In the event of a denial
or limitation of the claimant’s benefit, the claimant or the claimant’s duly
authorized representative shall be permitted to review pertinent documents free
of charge upon request and to submit to the Committee issues and comments in
writing. In addition, the claimant or the claimant’s duly authorized
representative may make a written request for a full and fair review of the
claim and its denial by the Committee; provided, however, that such written
request must be received by the Committee within 60 days after receipt by the
claimant of Written notification of the denial or limitation of the claim. The
60-day requirement may be waived by the Committee in appropriate cases.

 

(d)                                 Decision on Review. A decision shall be
rendered by the Committee within 60 days after the receipt of the request for
review, provided that where special circumstances require an extension of time
for processing the decision, it may be postponed on Written notice to the
claimant (prior to the expiration of the initial 60-day period) for an
additional 60 days, but in no event shall the decision be rendered more than 120
days after the receipt of such request for review. Any decision by the Committee
shall be furnished to the claimant in writing and shall set forth the specific
reasons for the decision and the specific plan provisions on which the decision
is based.

 

EXECUTION OF DOCUMENT

 

 

 

Cimarex Energy Co.

 

 

 

By

/s/ Richard S. Dinkins

 

Title:

VP-Human Resources

 

Date:

Nov 20, 2015

 

24

--------------------------------------------------------------------------------